Citation Nr: 1215027
Decision Date: 04/25/12	Archive Date: 05/24/12

Citation Nr: 1215027	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  95-23 995	)	DATE APR 25 2012
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for L5 spondylosis from October 3, 2000.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to April 1993. 

This appeal to the Board of Veterans' Appeals (Board) arises from a September 1993 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted, in relevant part, service connection for L5 spondylosis, evaluated as 10 percent rating disabling, effective from April 6, 1993.  The Veteran perfected a timely appeal of this determination. 

During the course of this appeal, jurisdiction over the case was transferred to the RO in Waco, Texas.  In July 1997, the Veteran testified before a Veterans Law Judge at a Board hearing at the RO.  A transcript of that hearing is associated with the claims file. 

By a July 2001 decision, the Board in relevant part: (1) granted entitlement to an initial 40 percent rating for L5 spondylosis prior to October 3, 2000; and (2) denied entitlement to an initial rating in excess of 10 percent for L5 spondylosis from October 3, 2000.  In an August 2001 rating decision, the RO implemented the July 2001 Board decision and assigned a 40 percent rating for L5 spondylosis, effective from April 6, 1993, through October 2, 2003; and assigned a 10 percent rating for L5 spondylosis, effective from October 3, 2000. 

The Veteran appealed the July 2001 Board decision to the United States Court of Appeals for Veterans Claims (Court), which by Order dated in April 2002, granted a Joint Motion for Remand, vacated the Board's denial of a higher rating for the low back disability and remanded the case to the Board. 

Subsequent to a November 2002 Board remand, the RO entered a rating decision in October 2003 that granted, in relevant part, an initial 20 percent rating for L5 spondylosis, effective from October 3, 2000. 

Because the issues on appeal were not properly identified in the January 2005 Board decision, the Veteran requested reconsideration, which was ordered by a Deputy Vice Chairman of the Board in April 2005.  In a June 2006 decision, an expanded panel of the Board on reconsideration in relevant part: (1) denied entitlement to an initial rating in excess of 40 percent for L5 spondylosis for the period from April 6, 1993, through October 2, 2000; and (2) denied entitlement to an initial rating in excess of 20 percent for L5 spondylosis from October 3, 2000. 

The Veteran appealed the June 2006 Board decision to the Court, which by Order dated in October 2007, granted the Joint Motion, and in effect vacated and remanded that part of the June 2006 Board decision that denied entitlement to an initial rating in excess of 20 percent for L5 spondylosis from October 3, 2000.  By that same Order, the Court dismissed the appeal concerning that part of the June 2006 Board decision that denied entitlement to an initial rating in excess of 40 percent for L5 spondylosis for the period from April 6, 1993, through October 2, 2000; and as such, this discrete issue remains undisturbed. 

Accordingly, the Board's appellate consideration will focus on the issue listed on the cover page.  This appeal is presently before an expanded panel of the Board on reconsideration, as provided by 38 U.S.C.A. § 7103(b) (West 2002). 

In August 2008, the Board remanded the case to the RO for further development; specifically, to obtain private treatment records and to provide the Veteran a VA examination.  In January 2009 the RO obtained a letter from the Veteran's private chiropractor, and in April 2009 afforded the Veteran a VA examination.  In April 2010 the Board once again remanded the issue on appeal for a VA examination.  The Veteran was afforded VA examinations in January 2011, on April 4, 2011, and on April 28, 2011.  

In a December 20, 2011, letter the Veteran's representative made two points on why another remand was warranted.  The first point was that they had not received an August 2011 Supplemental Statement of the Case (SSOC).  However, the Board finds that on December 28, 2011, the Board sent the Veteran's representative a letter that included the six pages of the August 2011 SSOC.  Therefore, the Board finds that the Veteran's representative has now received a copy of the August 2011 SSOC and no additional development on that matter is warranted by the Board.  The other point is discussed herein below. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a December 2011 statement, the Veteran, by and through his attorney, contends that the January 2011 and the two April 2011 VA examination reports did not comply with the April 2010 Board remand instructions.  Specifically, he maintains that neither examiner commented on whether he suffered from limitation of motion, or discussed whether he had any additional functional impairment due to flare-ups from October 3, 2000; that there was no discussion of whether he experienced recurring attacks or symptoms compatible with sciatic neuropathy; and that the clinical findings contained in the VA examination reports of October 2000, July 2003, April 2009 were not discussed in detail.

The April 2010 remand directed that the Veteran be afforded a VA examination in order to determine not only the current severity of the Veteran's L5 spondylosis but also to comment on the clinical features detailed in the VA examination reports of October 2000, July 2003, April 2009, and a January 2009 private chiropractor's report.  The implicit purpose of providing the Veteran with such a VA examination was to also obtain a retrospective medical opinion in order to assess the level of disability associated with the Veteran's L5 spondylosis for the period from October 2000 to April 2009.  In so doing, the VA examiner was to describe the clinical features, including the Veteran's symptoms, delineated in those VA and private examination reports.  

The Board observes that while the April 2011 VA addendum report indicates that the Veteran had severe limitation of the lumbosacral spine from 2000, neither of the VA examiners discussed the Veteran's clinical features detailed in the prior VA and private reports as required by the April 2010 remand.  Therefore, VA should obtain a retrospective medical opinion from a physician with appropriate expertise to specifically review and discuss the clinical features contained in the VA examination reports of October 2000, July 2003, and April 2009, and in the private chiropractor report of January 2009.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  In providing this retrospective history, if the Veteran's disability picture shows a worsening during the period under consideration, the VA examiner should identify when such a worsening began, with specific comment on the symptoms and clinical features presented in the aforementioned VA and private examination reports.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the claims file to a physician with appropriate expertise to review and provide a retrospective history of the Veteran's L5 spondylosis from October 3, 2000 to April 2009, to include a discussion of the clinical signs and manifestations associated with the Veteran's L5 spondylosis as reflected in the VA examination reports of October 2000, July 2003, and April 2009, or the January 2009 private report.

For each of the following examinations and reports (the October 2000 VA examination, the July 2003 VA examination, the April 2009 VA examination, and for the January 2009 private chiropractor's report) the physician is asked to address all questions for each examination/report:

1. Based on the range of motion of the lumbar spine, as detailed in examination report, would it be tantamount to "mild," "moderate" or "severe."

2. Based on the Veteran's range of motion, symptoms, and the clinical features demonstrated during examination, the physician should comment on: 

a. Whether the Veteran's L5 spondylosis was manifested by favorable or unfavorable, of any segment of the spine or the entire spine. 

b. Whether the Veteran's L5 spondylosis was manifested by: weakened movement, premature/excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of degrees of additional range of motion loss due to such factors. 

c. Whether pain significantly limited the Veteran's functional ability during flare-ups or when the low back was used repeatedly over a period of time. This determination also should be portrayed, if feasible, in terms of degree of additional range of motion loss due to pain on use or during flare-ups. 

d. Whether the Veteran's L5 spondylosis was manifested by: (i) listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, and loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space; or, (ii) some of the above with abnormal mobility on forced motion. 

e. Whether the Veteran experienced recurring attacks, and the degree of intermittent relief he experienced between those attacks, if any. 

f. Whether there was evidence that the Veteran suffered from persistent symptoms compatible with sciatic neuropathy with characteristic pain.  If so, the physician should state whether such symptoms resulted in demonstrable muscle spasm, an absent ankle jerk, or any other positive neurological finding. 

g. Whether any intervertebral disc syndrome (IVDS) has been present.  If so, whether such a condition results in incapacitating episodes, and the total duration of any of those episodes.  All other neurological manifestations of the service-connected L5 spondylosis, to include any effect upon peripheral nerves of the lower extremities other than the sciatic nerve, should be recorded, to include recording the impact upon function and the degree of severity of such neurological impairment, if any.

In providing the above history and opinions, if the Veteran's symptoms worsened, based on the clinical features contained in any of the prior VA and private reports of examination identified above, the physician should identify when such a worsening began.

The physician should set forth all findings, together with the complete rationale for any opinion or comments expressed.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue remaining on appeal, in light of the pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded an appropriate period 

of time to respond, before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________                 ____________________________	
            KEITH W. ALLEN                                         SHANE A. DURKIN
             Veterans Law Judge                                        Veterans Law Judge
        Board of Veterans' Appeals                            Board of Veterans' Appeals



____________________________
DEBORAH W. SINGLETON
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Citation Nr: 1014612
Decision Date: 04/16/10	Archive Date: 07/08/10

Citation Nr: 1014612	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  95-23 995	)	DATE APR 16 2010

     RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for L5 spondylosis from October 3, 2000.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
April 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1993 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted, in relevant part, service 
connection for L5 spondylosis, evaluated as 10 percent rating 
disabling, effective from April 6, 1993.  The Veteran 
perfected a timely appeal of this determination.

During the course of this appeal, jurisdiction over the case 
was transferred to the RO in Waco, Texas.  In July 1997, the 
Veteran testified before a Veterans Law Judge at a Board 
hearing at the RO.  A transcript of that hearing is 
associated with the claims file.

By a July 2001 decision, the Board in relevant part: (1) 
granted entitlement to an initial 40 percent rating for L5 
spondylosis prior to October 3, 2000; and (2) denied 
entitlement to an initial rating in excess of 10 percent for 
L5 spondylosis from October 3, 2000.  In an August 2001 
rating decision, the RO implemented the July 2001 Board 
decision and assigned a 40 percent rating for L5 spondylosis, 
effective from April 6, 1993, through October 2, 2003; and 
assigned a 10 percent rating for L5 spondylosis, effective 
from October 3, 2000.

The Veteran appealed the July 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which by Order dated in April 2002, granted a Joint Motion 
for Remand, vacated the Board's denial of a higher rating for 
the low back disability and remanded the case to the Board.  

Subsequent to a November 2002 Board remand, the RO entered a 
rating decision in October 2003 that granted, in relevant 
part, an initial 20 percent rating for L5 spondylosis, 
effective from October 3, 2000.

Because the issues on appeal were not properly identified in 
the January 2005 Board decision, the Veteran requested 
reconsideration, which was ordered by a Deputy Vice Chairman 
of the Board in April 2005.  In a June 2006 decision, an 
expanded panel of the Board on reconsideration in relevant 
part: (1) denied entitlement to an initial rating in excess 
of 40 percent for L5 spondylosis for the period from April 6, 
1993, through October 2, 2000; and (2) denied entitlement to 
an initial rating in excess of 20 percent for L5 spondylosis 
from October 3, 2000.

The Veteran appealed the June 2006 Board decision to the 
Court, which by Order dated in October 2007, granted the 
Joint Motion, and in effect vacated and remanded that part of 
the June 2006 Board decision that denied entitlement to an 
initial rating in excess of 20 percent for L5 spondylosis 
from October 3, 2000.  By that same Order, the Court 
dismissed the appeal concerning that part of the June 2006 
Board decision that denied entitlement to an initial rating 
in excess of 40 percent for L5 spondylosis for the period 
from April 6, 1993, through October 2, 2000; and as such, 
this discrete issue remains undisturbed.

In August 2008, the Board remanded the case to the RO for 
further development.

In November 2009, the Veteran, by and through his attorney, 
submitted a written brief presentation.

Accordingly, the Board's appellate consideration will focus 
on the issue listed on the cover page.  This appeal is 
presently before an expanded panel of the Board on 
reconsideration, as provided by 38 U.S.C.A. § 7103(b) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

Pursuant to the October 2007 Joint Motion for Remand and as 
directed in the August 2008 Board Remand, the Veteran was 
afforded an April 2009 VA orthopedic examination to determine 
the nature and severity of his L5 spondylosis.  While the 
April 2009 VA examiner provided physical findings that were 
responsive to most of the information sought in the 
orthopedic examination request, the VA examiner who performed 
the examination and rendered an opinion failed to specify a 
finding of "moderate" or "severe".  Specifically, the 
August 2008 Board Remand stated that the examiner should 
specifically comment as to whether the Veteran has had 
moderate limitation of motion of the lumbar spine from 
December 3, 2000, and whether he has had severe limitation of 
motion of the lumbar spine from December 3, 2000, making sure 
to use "moderate" and "severe" terminology in the 
examination report.  (See October 2007 Joint Motion for 
Remand p. 5).  Further, the Veteran was provided a VA 
examination by a physician's assistant, and there is no 
indication that the April 2009 examination report was signed 
by a physician as required by VA Adjudication Procedure 
Manual M-21 Part VI, § 1.07(d) ("Manual M-21-1").  So it is 
incumbent on the Board to return this case to the RO so the 
Veteran can be reexamined by a physician or by delegation 
under his/her authority.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (As a matter of law, the Veteran is entitled 
to the RO's full compliance with the Board's remand 
directives).

In order to avoid a retelling of the bases for the original 
examination requests, a copy of the body of this Remand, as 
well the August 2008 Board Remand, must be provided to the 
examiner before the rendering of any opinion.  The examiner 
must note that he/she reviewed these Remands.  The examiner 
is asked to address the specific questions set forth in the 
numbered paragraphs below.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran 
for a VA examination by a physician with 
the appropriate expertise to determine 
the nature and severity of his service-
connected L5 spondylosis from December 3, 
2000.  All appropriate tests, studies, 
and X-rays should be performed, and all 
findings must be reported in detail.

The claims folders and copies of the body 
of this Remand, as well as the August 
2008 Board Remand, must be provided to 
and reviewed by the examiner in 
conjunction with the examinations.  Such 
review must be noted in the examination 
report.  All findings should be provided 
in detail, and all necessary tests 
conducted.

a.  The examination report should set 
forth all physical findings regarding the 
Veteran's thoracolumbar spine, including 
complete range of motion measurements.  
In addition to reporting the exact 
degrees of range of motion, the examiner 
should specifically comment as to whether 
the Veteran has had moderate limitation 
of motion of the lumbar spine from 
December 3, 2000, and whether he has had 
severe limitation of motion of the lumbar 
spine from December 3, 2000, making sure 
to use the "moderate" and "severe" 
terminology in the examination report.  
In making this assessment, the examiner 
should also determine whether there is 
(or has been) weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of degrees of additional range of 
motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the low back is (or has been) used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

b.  The examiner should comment on 
whether from October 3, 2000, the 
Veteran's service-connected L5 
spondylosis has been manifested by the 
following: (i) listing of the whole spine 
to the opposite side, positive 
Goldthwaite's sign,  marked limitation of 
forward bending in the standing position, 
and loss of lateral spine motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space; or, (ii) 
some of the above with abnormal mobility 
on forced motion.

c.  The examiner should comment on 
whether there is (or has been) favorable 
or unfavorable ankylosis of the entire 
thoracolumbar spine from December 3, 
2000.

d.  The examiner should comment on 
whether from October 3, 2000, the Veteran 
experiences recurring attacks, and the 
degree of intermittent relief he 
experiences between those attacks, if 
any.  The examiner should be asked if 
there is evidence that the Veteran has 
sciatic neuropathy with characteristic 
pain.  If so, the examiner should state 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, an absent 
ankle jerk, or any other positive 
neurological finding.  The examiner 
should further state whether any 
intervertebral disc syndrome (IVDS) that 
may be present results in incapacitating 
episodes, and the total duration of any 
of those episodes.  All other 
neurological manifestations of the 
service-connected L5 spondylosis, to 
include any effect upon peripheral nerves 
of the lower extremities other than the 
sciatic nerve, should be recorded, to 
include recording the impact upon 
function and the degree of severity of 
such neurological impairment, if any.

In addressing subparagraphs "a" through 
"d" above, the examiner is asked to 
comment on the clinical features detailed 
in the October 2000, July 2003 and April 
2009 VA examination reports, and the 
January 2009 private chiropractor's 
report.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the Veteran's claim on 
the merits.  If any determination remains 
adverse to the Veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




			
	KEITH W. ALLEN	SHANE A. DURKIN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


Citation Nr: 0617106	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  95-23 995	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for L5 spondylosis prior to October 3, 2000.

2.  Entitlement to an initial disability rating in excess of 
20 percent for L5 spondylosis from October 3, 2000.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right knee patella femoral syndrome.


REPRESENTATION

Veteran represented by:	D. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
April 1993.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal of a September 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In relevant part, the RO 
granted service connection for L5 spondylosis and assigned an 
initial 10 percent disability rating, and granted service 
connection for right knee patella femoral syndrome and 
assigned an initial zero percent (noncompensable) disability 
rating, both effective from April 6, 1993.  The veteran 
timely perfected an appeal contesting the propriety of the 
initial rating awards.  

During the course of the appeal, jurisdiction over the case 
was transferred to the RO in Waco, Texas.  In July 1997, the 
veteran testified before a Veterans Law Judge at a Board 
hearing at the RO.  

By a decision dated on July 9, 2001, the Board granted an 
initial 40 percent disability rating prior to October 3, 
2000, and an initial 10 percent disability rating from 
October 3, 2000, for L5 spondylosis; and denied an initial 
compensable disability rating for right knee patella femoral 
syndrome.  In a September 2001 rating decision, the RO 
implemented the Board's decision by assigning a 40 percent 
disability rating for the period from April 6, 1993, through 
October 2, 2000, and a 10 percent disability rating for the 
period from October 3, 2000, for L5 spondylosis.  The RO also 
continued the noncompensable disability rating for the 
veteran's right knee patella femoral syndrome.

The veteran appealed the July 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2002, the Court entered an order that granted a 
joint motion for remand and vacated that part of the July 
2001 decision that denied: (1) a disability rating in excess 
of 40 percent for L5 spondylosis prior to October 3, 2000; 
(2) a disability rating in excess of 10 percent for L5 
spondylosis from October 3, 2000; and (3) an initial 
compensable disability rating for right knee patella femoral 
syndrome.

Subsequent to a November 2002 Board remand, the RO entered a 
rating decision in October 2003 that granted, in part, an 
initial 20 percent disability rating for L5 spondylosis, 
effective from October 3, 2000; and granted an initial 10 
percent disability rating for right knee patella femoral 
syndrome, effective from April 6, 1993.

The issues identified by the Board in its January 27, 2005, 
decision were as follows: (1) entitlement to an initial 
evaluation in excess of 40 percent for L5 spondylosis prior 
to October 3, 2000; (2) entitlement to an initial evaluation 
in excess of 10 percent for L5 spondylosis from October 3, 
2000; and (3) entitlement to an initial compensable 
evaluation for right knee patella femoral syndrome.

In that decision, the Board denied: (1) an initial evaluation 
in excess of 40 percent for L5 spondylosis prior to October 
3, 2000; (2) an initial evaluation in excess of 10 percent 
for L5 spondylosis from October 3, 2000, through July 14, 
2003; and (3) an initial compensable evaluation for right 
knee patella femoral syndrome.  The Board granted an initial 
20 percent disability rating for L5 spondylosis from July 15, 
2003.

Because the issues on appeal were not properly identified in 
the January 2005 Board decision, the veteran requested 
reconsideration, which was ordered by a Deputy Vice Chairman 
of the Board in April 2005.  This appeal is presently before 
an expanded panel of the Board on reconsideration, as 
provided by 38 U.S.C.A. § 7103(b) (West 2002).

FINDINGS OF FACT

1.  The rating criteria for evaluating disabilities of the 
spine were change during the course of this appeal.  Neither 
version of the criteria is more favorable to the veteran.

2.  From April 6, 1993, through October 2, 2000, the 
veteran's L5 spondylosis is manifested by complaints of pain 
and tenderness in the right sacroiliac joint area, and 
limitation of flexion of the trunk to 30 degrees, with a poor 
progression of movement of the lumbar spine, but is not more 
than severely disabling.

3.  Since October 3, 2000, the veteran's L5 spondylosis is 
manifested by limitation of motion of the lumbar spine due to 
pain, with forward flexion of the lumbar spine greater than 
30 degrees and less than 60 degrees, but is not more than 
moderately disabling.  

4.  From April 6, 1993, through July 5, 1995, the veteran's 
right knee patella femoral syndrome is manifested by 
tenderness in the right patellar tendon, and limitation of 
extension of the right leg to 20 degrees accompanied by 
complaints of pain. 

5.  Since July 6, 1995, the veteran's right knee patella 
femoral syndrome is manifested by crepitation and pain in the 
right knee joint and slight actual limitation of flexion of 
the right leg. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for L5 spondylosis, for the period from April 6, 
1993, through October 2, 2000, are not met,  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.40, 4.45 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002), as amended by 67 Fed Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2002).

2.  The criteria for a disability rating in excess of 20 
percent for L5 spondylosis, from October 3, 2000, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002), as amended by 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) and 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

3.  The criteria for a disability rating of 30 percent, but 
no more, for right knee patella femoral syndrome, for the 
period from April 6, 1993, through July 5, 1995, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5020, 5260, 5261 
(2005).

4.  The criteria for a disability rating in excess of 10 
percent for right knee patella femoral syndrome, from July 6, 
1995, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5020, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the unfavorable AOJ decision that is the basis 
of the appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that, where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error, 
and that the veteran has not been prejudiced thereby.  The 
content of a December 2002 notice essentially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  In this regard, the 
letter informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for higher initial ratings.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  The letter asked him to inform VA of any 
additional evidence or to send the evidence itself.  Thus, as 
a practical matter, the Board is satisfied that the veteran 
has been adequately informed of the need to send any evidence 
in his possession that pertains to his claims.

The veteran was also provided with a copy of the appealed the 
September 1993 rating decision, the May 1994 statement of the 
case, the November 1997, November 2002, and January 2005 
Board actions, and numerous supplemental statements of the 
case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Additionally, where the claims involve the assignment of an 
initial rating following an award of service connection, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to require notice that an 
effective date will be assigned if a higher rating is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Despite the inadequate notice provided to the veteran on this 
element with respect to his service-connected L5 spondylosis, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for higher ratings (for the 
different periods of the staged rating) that are now in 
effect, any questions as to the appropriate effective date to 
be assigned is rendered moot.

As for the veteran's service-connected right knee disability, 
the Board addressed below the question of whether a staged 
rating was warranted under Diagnostic Codes 5003, 5260 and 
5261, in light of the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that regard, the Board's favorable 
decision to assign a 30 percent rating prior to July 6, 1995, 
and to continue the 10 percent rating already in effect from 
that date forward, as well as to increase the combined 
disability rating for that time period, has not altered the 
ultimate outcome of the veteran's claim.  Thus, the Board 
finds no prejudice to the veteran in this case with the 
issuance of a final decision.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the veteran's 
service medical records, post-service VA medical records, VA 
examination reports, and statements made by the veteran in 
support of his claims.  

On a VA Form 9, received by VA on July 6, 1995, the veteran 
stated that he was being treated by a chiropractic doctor and 
that a report from the physician would be made available upon 
request.  In January 1997, VA sent the veteran a letter 
asking him to complete and return an authorization form 
allowing VA to obtain records from the above physician.  The 
letter also informed him that he could obtain the records 
himself and send them to VA.  The veteran, however, did not 
respond.  

At the July 1997 Travel Board hearing, the veteran testified 
that he had been receiving treatment for his right knee from 
his mother, who is a chiropractor.  In November 1997, the 
Board remanded, in part, to obtain records from all private 
health care providers identified by the veteran as having 
treated him for his low back and right knee disabilities.  
Accordingly, in August 1998, VA sent the veteran a letter 
asking him to complete and return an authorization form 
allowing VA to obtain records from all health care providers 
that have treated him for his low back and right knee 
disabilities.  The record shows that the veteran moved, so VA 
sent the above letter to his new address.  Again, however, 
the veteran did not respond.  

In December 2002, VA sent the veteran another letter asking 
him to identify all health care providers that have treated 
him for his low back and right knee disorders and to complete 
and return an authorization form for any private providers.  
Again, however, the veteran did not respond.  

Furthermore, a February 2003 report of contact reflects that 
the veteran had been treated since 1993 by his mother, who is 
a chiropractor, and that the veteran's representative would 
contact the mother to ask that she send any records in her 
possession.  Subsequently, an April 1, 2003, report of 
contact reflects that the veteran's mother would try to get 
something together but, if nothing is submitted by April 9, 
to proceed with the case.  Evidence from the mother was never 
received.

In light of the above, the Board observes that all available 
and relevant private medical records have been obtained and 
associated with the claims file.  The Board specifically 
observes that records from the above-mentioned chiropractor 
are not available.  In this regard, the Board observes that 
VA's duty to assist is not a one-way street; the veteran also 
has an obligation to assist in the adjudication of his 
claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, the veteran was scheduled for a VA examination 
in February 1999 but failed to report.  The record shows that 
the veteran moved without informing VA.  The veteran was, 
however, rescheduled for an October 2000 VA examination, to 
which he did report.  In this regard, the Board again notes 
that the veteran has an obligation to assist in the 
adjudication of his claims.  See Wood, supra.  Similarly, 
there is no burden on the part of VA to turn up heaven and 
earth to locate a veteran.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  Thus, the VA examination, which would have 
provided necessary information regarding the severity of the 
veteran's disabilities, was delayed by almost two years due 
to the veteran's failure to keep VA informed of his 
whereabouts.  

In sum, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured, mooted or remedied any defect in 
the VCAA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2005).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A.  L5 Spondylosis

The veteran's lumbar spine disability, characterized as L5 
spondylosis, has been rated under Diagnostic Code 5295, as 40 
percent disabling, effective from April 6, 1993, through 
October 2, 2000, and as 20 percent disabling, effective from 
October 3, 2000.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now classified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher initial disability rating is warranted for 
the veteran's L5 spondylosis.  The General Counsel for VA has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for the periods from and after 
the effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the former and 
revised regulations considered for the period after the 
change was made.  See VAOPGCPREC 3-2000.  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 40 percent rating was assigned for severe symptoms 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space; or, some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was assigned for symptoms with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, a 40 percent rating was assigned for severe limitation 
of lumbar spine motion.  A 20 percent rating was assigned for 
moderate limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 60 percent rating was assigned for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent rating was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate, recurring attacks.  38 C.F.R. § 4.71a.

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5393, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation is assigned with incapacitating episodes of having 
at total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  See also 38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2005) (same effect).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episodes is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003), effective September 26, 2003, 
[Diagnostic Code 5393 redesignated as 5243 and codified at 
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2005) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, disabilities of the spine will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2005).

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
the medical evidence shows unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243 (2005).

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2005).



Prior to October 3, 2000

With respect to the veteran's request for a rating in excess 
of 40 percent for his L5 spondylosis prior to October 3, 
2000, the Board observes that the veteran is already 
receiving a 40 percent disability rating, which is the 
maximum rating under the former version of Diagnostic Code 
5295.  Hence, a higher rating is not assignable under that 
code.

Moreover, the evidence shows that during an October 1992 
Medical Board Examination the veteran complained of 
intermittent, non-radiating low back pain due to chronic L5 
spondylosis.  The evaluation revealed no spasms or 
costovertebral angle tenderness.  The veteran had 5/5 motor 
strength, symmetrical and equal deep tendon reflexes, and a 
normal sensory examination.  When the veteran was again 
examined by the service department in February 1993, the 
examiner detected pain on right straight leg raising at 90 
degrees.  The veteran's back was straight with no spasms, and 
no radiculopathy was found on examination.  

The record further reflects that upon VA examination in June 
1993, the veteran had a poor progression of movement on 
active flexion of the trunk, and he complained of pain in the 
right sacroiliac joint area on forward bending.  The examiner 
noted that the veteran had tenderness to palpation over that 
same joint area, and that the left ankle reflex was absent.  
Nevertheless, the neurologic examination was normal.  The 
veteran showed active, normal movements of the ankles and all 
of the toes.  The Goldthwaite's and Fabere tests were 
negative.  The x-rays of the lumbar vertebral bodies were 
intact and in normal alignment, and the disc spaces were 
adequately maintained.  Further, as evidenced by the October 
3, 2000, VA examination report, the veteran showed a normal 
gait and negative straight leg raising.  The examiner found 
no pain or muscle spasm in the lumbar spine.

Accordingly, the Board has examined the evidence prior to 
October 3, 2000, and finds that, overall, the veteran's L5 
spondylosis more nearly approximated the criteria for a 40 
percent rating under former Diagnostic Code 5295, due to the 
lack of medical evidence showing that the veteran had 
persistent symptoms compatible with sciatic neuropathy, 
demonstrable muscle spasms, or other neurological findings 
associated with the veteran's L5 spondylosis.  38 C.F.R. 
§ 4.7.  Thus, a higher rating is not warranted under the 
former version of Diagnostic Code 5293.

The medical evidence does not establish that a higher rating 
is warranted under the former versions of Diagnostic Codes 
5285, 5286, 5289 or 5292, or the General Rating Formula for 
Diseases and Injuries of the Spine.  Rather, the objective 
findings in June 1993 disclosed that the veteran's active 
flexion of the trunk was limited to 30 degrees with a poor 
progression of movement of the spine.  However, on VA 
examination in October 2000, the veteran demonstrated a full 
range of lumbar spine motion, despite his complaints of pain.  
Thus, in light of the fact that the veteran clinically showed 
lumbar spine motion, the Board may not rate his L5 
spondylosis as ankylosis.  Similarly, the x-ray studies in 
June 1993 and October 2000 collectively showed no evidence of 
fracture, and thus the former version of DC 5285 may not be 
applied in this case.  Further, the maximum rating for 
limitation of motion of the lumbar spine is 40 percent.  The 
Board has considered the holding in DeLuca v. Brown, supra, 
where, in cases such as this, where the veteran's disability 
may be rated based on limitation of motion, functional 
impairment due to pain must be equated to loss of motion.  
However, where as here, the veteran is already receiving the 
maximum rating assignable for limitation of motion (i.e., 40 
percent under former DC 5292 and the general rating formula), 
consideration of the provisions of DeLuca is not required.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Hence, a 
higher rating is not warranted under either version 
pertaining to limitation of lumbar spine motion.  Therefore, 
the Board determines that no other rating criteria (old or 
new) provides a basis for a higher rating for the veteran's 
L5 spondylosis during the period prior to October 3, 2000.

From October 3, 2000

With respect to the veteran's request for a rating in excess 
of 20 percent for his L5 spondylosis from October 3, 2000, 
neither the October 2000 nor the July 2003 VA examination 
report shows that the veteran has severe impairment of the 
lumbar spine, so as to warrant a higher rating under the old 
criteria.  Instead, when the veteran was examined by VA in 
October 2000, he walked with a normal gait.  He demonstrated 
a full range of motion of the lumbar spine, with flexion to 
85 degrees and complaints of pain with any more flexion, 
extension to 35 degrees, lateral flexion to 40 degrees, and 
rotation to 35 degrees.  There was no indication of pain or 
muscle spasm on examination.

On his VA examination in July 2003, the veteran stood without 
abnormal curvatures.  He was able to forward flex to 45 
degrees without pain, and to 60 degrees with pain.  His 
lateral flexion was to 20 degrees and extension was to 15 
degrees, with discomfort at those limits.  He demonstrated a 
full range of motion of the hips, although back pain was 
noticeable on full right hip flexion.  The straight leg 
raising was to 60 degrees on the right with some low back 
pain, and was to 70 degrees on the left with hamstring 
tension.  The knee and ankle jerks were plus two and 
symmetrical.  The examiner noted that the veteran's 
limitations were due to pain, and that there was no 
functional loss due to weakness, excess fatigability, or 
incoordination of the spine.  The X-ray examination showed no 
change from those taken in October 2000, and were interpreted 
as showing L5 spondylosis with intervertebral spaces and 
bodies being of normal height.

Despite the veteran's complaints, the medical evidence shows 
that the veteran's ability to forward flex to 85 degrees and 
45 degrees without pain, as well as his combined range of 
motion measurements, is not indicative of either severe 
limitation of lumbar spine motion or marked limitation of 
forward bending.  The evidence does not show that the veteran 
has muscle spasm on extreme forward bending or loss of 
lateral spine motion in standing position.  Although the 
veteran indicated he has flare-ups of back pain, such 
symptoms seem to be relieved by rest without the benefit of 
medication.  (See, VA examination report, dated July 2003).  
Essentially, there are no abnormal findings that would 
support a conclusion that the veteran has severe impairment 
of the lumbar spine, such as is needed for the assignment of 
a higher rating under former Diagnostic Codes 5292, 5293 and 
5295. 

In applying the General Rating Formula for Diseases and 
Injuries of the Spine, the objective medical evidence shows 
that the veteran's disability is not reflective of ankylosis 
of the entire thoracolumbar spine.  Rather, the medical 
record shows that the veteran demonstrated forward flexion to 
85 degrees and 45 degrees, both without pain.  With respect 
to the latter finding, the record shows that the veteran was 
able to further flex to 60 degrees, with pain.  Thus, taking 
into account the veteran's limitations due to pain, his 
disability remains tantamount to forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, which is indicative of a 20 percent rating.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(explaining that functional loss due to pain is to be rated 
at the same level of the functional loss where motion is 
impeded).  Hence, a higher rating is not warranted under the 
general rating formula.

Other Considerations

In reaching the determinations above, the Board has 
considered the revised version of Diagnostic Code 5293 (now 
classified as Diagnostic Code 5243).  In so doing, the Board 
observes that the record evidence consistently showed a 
normal neurologic examination, and thus is not clinically 
characteristic of chronic manifestations that can be 
separately rated under diagnostic codes for orthopedic and 
neurologic disabilities.  (See, VA examination reports, dated 
June 1993, October 2000, and July 2003).  Hence, this element 
of the code may not be applied in this case.  With respect to 
the remaining element of Diagnostic Code 5293, the medical 
evidence does not reflect that the veteran has experienced 
incapacitating episodes as defined by governing regulation.  
(See, VA examination report, dated July 2003).  As a result, 
the application of the facts to the revised version of 
Diagnostic Code 5293 does not provide a basis on which a 
rating in excess of 40 percent prior to October 3, 2000, and 
in excess of 20 percent from October 3, 2000, may be 
justified for the veteran's L5 spondylosis.

B.  Right Knee Patella Femoral Syndrome

The veteran's right knee disability, characterized as patella 
femoral syndrome, is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5020-5260, as 10 percent disabling, 
effective from April 6, 1993.  See, e.g., 38 C.F.R. § 4.27 
(2005).

Under Diagnostic Code 5020, the disability will be rated as 
degenerative arthritis, which is rated based on limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  When, however, the limitation of motion of the 
specific joint (or joints) involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined not added.  
Limitation of motion must be objective confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see 
also 38 C.F.R. § 4.59 (2005); Hicks v. Brown, 8 Vet. App. 
417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991)).

The normal range of motion for the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II (2005).  A noncompensable rating is warranted under 
Diagnostic Code 5260 for limitation of flexion of the leg to 
60 degrees.  A 10 percent rating is warranted for limitation 
of flexion of the leg to 45 degrees.  A 20 percent rating is 
warranted for limitation of flexion of the leg to 30 degrees.  
A 30 percent rating is warranted for limitation of flexion of 
the leg to 15 degrees.  38 C.F.R. § 4.71a.

A noncompensable rating is warranted under Diagnostic Code 
5261 for limitation of extension of the leg to 5 degrees.  A 
10 percent rating is warranted for extension of the leg 
limited to 10 degrees.  A 20 percent rating is warranted for 
extension of the leg limited to 15 degrees.  A 30 percent 
rating is warranted for extension of the leg limited to 20 
degrees.  A 40 percent rating is warranted for extension of 
the left limited to 30 degrees.  38 C.F.R. § 4.71a.

The medical evidence demonstrates that the veteran had full 
flexion of the right knee in service and flexion to 130 
degrees, 140 degrees, and 135 degrees since discharge.  The 
evidence also shows that the veteran had extension of the 
knee within normal limits in service and extension limited to 
20 degrees, 0 degrees, and 0 degrees since discharge.  (See 
Service Medical Records, dated October 1990 to January 1991; 
VA examination reports, dated June 1993, October 2000, and 
July 2003).  Nonetheless, shortly after his discharge from 
service in April 1993, the veteran showed extension to 20 
degrees of flexion on VA examination in June 1993.  
Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirement for a 30 
percent rating under Diagnostic Code 5261.  Since the results 
of the examinations (during and after service) show neither a 
noncompensable degree of limitation of flexion nor limitation 
of extension to more than 20 degrees, a higher rating is not 
warranted.

However, the Board cannot conclude that the veteran's right 
knee impairment remained as 30 percent disabling throughout 
the course of this appeal.  See Fenderson v. West, supra.  
Here, the evidence shows that in a July 6, 1995, VA Form 9, 
the veteran described his right knee disability as slight and 
listed only symptoms of pain and swelling due to prolonged 
sitting, standing or walking.  At his Board hearing in July 
1997, the veteran stated that his right knee disability is 
not as severe as it was at the time of the June 1993 VA 
examination and attributed the June 1993 findings to an 
aggravation of his symptoms due to running (which he no 
longer engages).

Moreover, the veteran's statements describing slight 
impairment of his right knee as of July 6, 1995, is supported 
by the objective medical evidence of record.  In this 
context, the October 2000 VA examination report indicates 
that the veteran showed a normal gait and a normal range of 
right knee motion (from 0 degree of extension to 140 degrees 
of flexion), with no evidence of pain on examination.  In 
addition, the July 2003 VA examination report indicates that 
the veteran has pain, which affects function of the right 
knee.  There is satisfactory evidence of pain and 
crepitation; and there is the veteran's observation that his 
right knee becomes painful with most activities.  However, 
the range of motion study in July 2003 showed 0 degree of 
extension to 135 degrees of flexion.  Although the veteran's 
limitation of right knee motion is not to a degree to warrant 
a noncompensable rating under Diagnostic Code 5260 or 5261, 
the July 2003 report does reflect evidence of slight actual 
limitation of flexion as well as objective findings of 
crepitation and pain in the right knee joint.  Thus, 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record supports the 
assignment of a minimum 10 percent rating for his right knee 
patella femoral syndrome, at least for the period from July 
6, 1995.  See 38 C.F.R. §§ .4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003; Hicks and Litchenfels, both supra.  

Accordingly, the Board determines that the record evidence 
does show fluctuations in the severity of the veteran's right 
knee disability, which warrant the assignment of a 30 percent 
rating from April 6, 1993, through July 5, 1995, and the 
assignment of a 10 percent rating from July 6, 1995, for the 
reasons given above.  See Fenderson, supra.

With respect to the different periods of the staged rating, 
the Board has also considered other potentially applicable 
diagnostic codes.  In this regard, the objective medical 
evidence shows that the veteran's knee is stable.  Each 
diagnostic test for laxity, instability, etc., has been 
negative.  See, e.g., October 1992 Medical Board Examination 
report (no laxity at zero to 30 degrees), June 1993 VA 
examination report (showing a negative Drawer sign, Lachman 
test, and McMurray's test), and July 2003 VA examination 
report (collateral and cruciate ligaments as well as the 
patella were stable).  Thus, a compensable rating under 
Diagnostic Code 5257 cannot be assigned due to the lack of 
medical evidence showing any subluxation or instability of 
the veteran's knee.

In a similar manner, the medical evidence does not indicate 
any impairment of the right knee resulting in dislocation, 
malunion, or nonunion in light of the fact that every x-ray 
examination report described a normal right knee.  See, e.g., 
October 1992 Medical Board Examination report, and VA X-ray 
examination reports dated June 1993, September 1994, October 
1994, October 2000 and July 2003.   Hence, a higher rating is 
not warranted under Diagnostic Code 5258 and 5262.  
Similarly, a higher rating is not warranted under Diagnostic 
Code 5256 in light of the fact that the veteran clinically 
shows right knee motion, and thus there is no evidence of 
right knee ankylosis.

C.  Conclusion

The clinical presentation of the veteran's lumbar spine and 
right knee disabilities is neither unusual nor exceptional as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005).  
Clearly, due to the chronic nature of the veteran's L5 
spondylosis and right knee patella femoral syndrome, 
interference with his employment is foreseeable.  However, 
the record evidence does not reflect frequent periods of 
hospitalization because of the service-connected 
disabilities, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  Thus, the record does not present an exceptional 
case where the different periods of the staged ratings (i.e., 
a 40 percent rating prior to, and a 20 percent rating from 
October 3, 2000, for L5 spondylosis; and a 30 percent rating 
prior to, and a 10 percent rating from July 6, 1995, for 
right knee patella femoral syndrome) assigned under the 
applicable diagnostic codes are found to be inadequate.  See 
Moyer v. Derwinski, 1 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1994) (the disability 
rating, itself, is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996).


ORDER

Entitlement to an initial disability rating in excess of 40 
percent for L5 spondylosis, for the period from April 6, 
1993, through October 2, 2000, is denied.

Entitlement to an initial disability rating in excess of 20 
percent for L5 spondylosis, from October 3, 2000, is denied.

Entitlement to an initial disability rating of 30 percent for 
right knee patella femoral syndrome, for the period from 
April 6, 1993, through July 5, 1995, is granted, subject to 
the provisions governing the award of monetary benefits.


	(CONTINUED ON NEXT PAGE)





Entitlement to an initial disability rating in excess of 10 
percent for right knee patella femoral syndrome, from July 6, 
1995, is denied.



			
	KEITH W. ALLEN	SHANE A. DURKIN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
	DEBORAH W. SINGLETON
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


